Citation Nr: 1750326	
Decision Date: 11/06/17    Archive Date: 11/17/17

DOCKET NO.  11-08 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for a right leg disorder, claimed as leg cramps, to include as due to treatment for service-connected hypertension.

2.  Entitlement to service connection for a gastrointestinal disorder, to include as due to treatment for service-connected hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran served on active duty from April 1961 to October 1982.

These matters come before the Board of Veterans' Appeals (Board) from a December 2007 rating decision of the Albuquerque, New Mexico, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran appeared at a video conference hearing in April 2014 before the undersigned.  A transcript of the hearing is associated with the claims file.

The case was previously before the Board in June 2014 and January 2017 when it was remanded for additional development.


FINDINGS OF FACT

1.  The competent and credible evidence is against a finding that the Veteran has a right leg disorder, claimed as leg cramps, causally related to, or aggravated by, active service, or due to or permanently aggravated by a service-connected disability.

2.  The competent and credible evidence is against a finding that the Veteran has a gastrointestinal disorder, claimed as leg cramps causally related to, or aggravated by, active service, or due to or permanently aggravated by a service-connected disability.



CONCLUSIONS OF LAW

1.  The criteria for service connection for a right leg disorder, claimed as leg cramps, have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5107 (West 2014); 38 C.F.R. § 3.303, 3.310 (2017).

2.  The criteria for service connection for a gastrointestinal disorder have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5107 (West 2014); 38 C.F.R. § 3.303, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks entitlement to service connection for a right leg disability and a gastrointestinal disability, to include as secondary to his service-connected hypertension and/or medication taken to treat his service-connected hypertension.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a link between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247 (1999). 

Under 38 C.F.R. § 3.310 , service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury, or for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

A.  Right Leg Disorder

A service treatment record reveals a notation of numbness and tingling.  In 1982 the Veteran was noted to have stiffness of the lower extremities and leg cramps since 1969 due to prolonged standing and marching.

Post-service medical records include a September 2001 entry that shows the Veteran was diagnosed with chronic low back pain and right lower extremity pain/degenerative disk disease.  In February 2002 the Veteran was diagnosed with right sided radiculopathy.  

In statements dated in March 2007 the Veteran reported that he had to perform various duties in service, including flight line security and missile security in service, which required prolonged standing and walking.  He reported starting to have pain during the early part of 1962.  He stated experiencing numbness radiating from the right hip down the right leg, extending to the right foot.  The Veteran reported muscle cramps in service.

In a statement dated in December 2013 the Veteran argued that his hypertension medication caused weakness, lethargy, drowsiness, muscle pain or cramps, and muscular fatigue.  

The Veteran submitted an article dated in February 2014 that indicated that an antihypertensive had side effects including tiredness and weakness.

Treatment records reveal that the Veteran has been prescribed a variety of antihypertensive medications.

At the hearing before the undersigned in April 2014, the Veteran reported that he had leg pain in service and that the leg pain continued.  

The Veteran was afforded a VA examination in July 2015.  The Veteran was diagnosed with degenerative arthritis of the right hip.  The Veteran reported pain in the right hip joint that felt that his leg would give out.  He reported pain that traveled down from his lower back to the right leg to the foot.  He experienced numbness and tingling.  The Veteran reported cramping in the calves and stated that this began in the military.  The Veteran reported that he took a number of different antihypertensive medications and that he felt that they contributed to his symptoms.  After physical examination the examiner rendered the opinion that it was less likely than not that the Veteran's right leg disorder was incurred in or aggravated by service.  The examiner reported that the Veteran's right lower extremity disorder was secondary to the Veteran's back condition and that mild arthritis was a common finding in an individual of the Veteran's age.  The examiner further opined that it was less likely than not that the Veteran's right lower extremity neurogenic claudication and right hip arthritis were caused by the Veteran's medication for service-connected hypertension.  The examiner stated that it was more likely that the Veteran's leg cramps are a symptom of his neurogenic claudication per a neurosurgery evaluation in December 2014.  Lastly, the examiner opined that the Veteran's neurogenic claudication, right hip arthritis, or any other right leg disorder was not aggravated by his hypertension and the antihypertensive medication did not cause any of the disorders.

A VA medical opinion was obtained in March 2017.  The examiner rendered the opinion that per review of current medical literature, hypertension does not cause nor does it aggravate osteoarthritis which is the cause of the Veteran's leg cramps.  The examiner further opined that the Veteran was no longer taking any hypertensive medications that would contribute to leg cramps, and continues to experience symptoms related to leg cramps which are caused by his osteoarthritis.  Antihypertensive medications, per review of current medical literature, do not cause osteoarthritis, nor do they aggravate osteoarthritis.

Entitlement to service connection for a right leg disability, described as leg cramps, to include as secondary to his service connected hypertension and/or medication taken to treat his service connected hypertension, is not warranted.  The Veteran is separately service connected for radiculopathy of the right lower extremity associated with degenerative disc and joint disease of the lumbar spine.  With regard to the Veteran's complaints of a leg disability manifesting symptoms other than radiculopathy, the Board acknowledges that a service treatment record reports stiffness of the lower extremities and leg cramps since 1969 due to prolonged standing and marching.  In addition, the Board acknowledges the Veteran's reports that he performed activities in service that required prolonged standing and walking and that he reported that he had muscle cramps in service.

However, after examination in July 2015, the examiner rendered the opinion that the Veteran's right leg disability was less likely than not incurred in or aggravated by service.  The examiner reported that the Veteran's right lower extremity disorder was secondary to the Veteran's back condition and that mild arthritis was a common finding at the Veteran's age.  In addition, the examiner rendered the opinion that the Veteran's right lower extremity neurogenic claudication and right hip arthritis were caused by the Veteran's medication for hypertension.  Rather the examiner found that the leg cramps were a symptom of the Veteran's neurogenic claudication.  The examiner opined that the Veteran's neurogenic claudication, right hip arthritis, or any other right leg disorder was not aggravated by his hypertension and the antihypertensive medication did not cause any of the disorders.  In an addendum opinion, dated in March 2017, the examiner further noted that based upon review of current medical literature, hypertension does not cause nor does it aggravate osteoarthritis which is the cause of the Veteran's leg cramps.  The examiner continued to state that, per review of current medical literature, antihypertensive medications do not cause osteoarthritis, nor do they aggravate osteoarthritis.  As the Veteran is already in receipt of service connected benefits for right lower extremity radiculopathy and as the preponderance of the evidence is against a finding that the Veteran's remaining right leg disabilities are related to service or are due to or aggravated by the Veteran's hypertension or medication taken to treat hypertension, service connection is denied.

B.  Gastrointestinal Disorder

Service treatment records include an October 1967 notation where the Veteran reported rare indigestion.  He was admitted to a hospital in November 1976 with a preoperative diagnosis of questionable inflammatory bowel disease.  After operation the finding was essentially normal colon mucosa.  In a Report of Medical History, dated at separation in July 1982, the Veteran reported stomach, liver, or intestinal trouble.  The Veteran denied frequent indigestion.

A review of post-service medical records shows that in November 1999 the Veteran underwent an abdominal sonogram.  A small hiatal hernia with gastroesophageal reflux was identified.  

In December 2007 the Veteran was noted to have gastrointestinal issues.  He was diagnosed with thrombosed external hemorrhoid.

The Veteran was afforded a VA examination in December 2010.  After examination the opinion was rendered that Veteran's current gastrointestinal reflux disease (GERD) is less likely as not caused by or a result of the Veteran's inservice gastrointestinal troubles.  The examiner noted that the Veteran's service treatment records revealed an intestinal block in 1976, hospitalized for one week, diagnosed as left lower quadrant abdominal pain, etiology unknown.  The examiner noted that documentation showed gastroenteritis.  In November 1976 the Veteran was noted to have abdominal pain etiology unknown.  His symptoms included diarrhea, constipation, and left lower quadrant pain.  The examiner stated that the symptoms the Veteran experienced during military service are not usual characteristics of gastroesophageal reflux disease (GERD).  Instead the most common symptoms of GERD are heartburn (which is a burning sensation behind the breastbone, most commonly experienced after meals), regurgitation (the perception of flow of refluxed gastric content into the mouth or hypopharynx), and dysphagia.  Other symptoms may include bronchospasm, laryngitis, and chronic cough. 

Post service treatment records reveal that the Veteran was diagnosed with GERD.  See, e.g., Treatment Notes Dated April 2006 and October 2006.  Post service treatment records also indicate that the Veteran has been treated for small bowel obstruction.  See, e.g., VA December 2012.

In January 2013 the Veteran underwent a colonoscopy that revealed scattered diverticulosis, a diminutive polyp, and internal hemorrhoidal disease.

In a statement dated in December 2013 the Veteran reported that he was admitted to the VA in December 2012 to clear an intestinal blockage.

At the hearing before the undersigned in April 2014, the Veteran reported that he had acid reflux in service and that he still had medications for acid reflux.  

The Veteran was afforded a VA medical examination in July 2015.  He was noted to be diagnosed with GERD.  The Veteran reported that he experienced GERD and that he had to sit up at night to rest which made it difficult for him to sleep.  He attempted to stay away from spicy foods and stated that despite this many different types of food cause him to experience a burning sensation in the back of his throat which caused him to cough at night.  He stated that the symptoms began in the early 1980s.  The Veteran reported that he did not think much of it at the time.  He was diagnosed with hiatal hernia shortly after.  After physical examination the examiner rendered the opinion that it was less likely than not that the Veteran's gastrointestinal disorder was incurred in or aggravated by service.  The examiner noted that the Veteran's GERD began after service.  The examiner further opined that it was less likely than not that the Veteran's GERD was caused by the Veteran's medication for service-connected hypertension.  The examiner reasoned that this disorder was not cause by hypertension medication.  Lastly, the examiner opined that the Veteran's GERD was not aggravated by his hypertension and the antihypertensive medication did not cause any of the disorders.

A VA medical opinion was obtained in March 2017.  The examiner rendered the opinion that per review of current medical literature, hypertension does not cause nor does it aggravate GERD.  Antihypertensive medications, per review of current medical literature, do not cause GERD, do not aggravate GERD.

Entitlement to service connection for a gastrointestinal disorder, to include as due to treatment for service-connected hypertension, is not warranted.  The Board acknowledges that the Veteran was treated for indigestion, questionable inflammatory bowel disease, gastroenteritis, and abdominal pain in service.  The Board further acknowledges that the Veteran reported at the hearing before the undersigned that he had acid reflux in service.  However, upon examination in December 2010 it was noted that the Veteran current GERD disability was less likely as not caused by or a result of the Veteran's in service gastrointestinal troubles.  The examiner reasoned that the Veteran's symptoms in service were not usual characteristics of GERD.  At the examination in July 2015 the Veteran reported that his symptoms began in the early 1980s.  The examiner rendered the opinion that it was less likely than not related to service and that it began after service.  A VA examiner has also rendered the opinion that, based upon consideration of the current medical literature, hypertension and antihypertensive medications do not cause or aggravate GERD.  As the evidence is against a finding that the Veteran's gastrointestinal disability is at least as likely as not related to his active service or was caused by or aggravated by his service connected hypertension or the medication taken to treat the service connected hypertension, service connection for a gastrointestinal disability is denied.

The only other evidence in the record concerning the etiology of the right leg and gastrointestinal disorders are the Veteran's own statements.  Lay persons are competent to provide opinions on some medical issues; however, the disabilities at issue in this case could have multiple possible causes and go beyond simple and immediately observable cause-and-effect relationships.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 429 F.3d 1372 (Fed. Cir. 2007).  Hence, the opinions of the Veteran in this regard are not competent evidence. 


ORDER

Service connection for a right leg disorder, claimed as leg cramps, to include as due to treatment for service-connected hypertension, is denied.

Service connection for a gastrointestinal disorder, to include as due to treatment for service-connected hypertension, is denied.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


